Citation Nr: 0705236	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, K.R.B., and K.D.S.




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1954 to January 
1956.  He died in  2003.  The appellant in this matter is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Waco, Texas, which denied the above claim.

In September 2006, the appellant, K.R.B., and K.D.S. 
testified at a personal hearing over which the undersigned 
Veterans Law Judge presided while at the RO.  A transcript of 
the hearing has been associated the veteran's claims file.


FINDINGS OF FACT

1.  The veteran died in 2003.  At the time of his death, he 
was in receipt of service connection for residuals of 
prostate cancer with multiple urologic symptoms and 
degenerative joint and disc diseases of the cervical spine.

2.  The immediate cause of the veteran's death was gastric 
carcinoma.

3.  Gastric carcinoma did not have its onset during active 
service or result from disease or injury in service.

4.  The etiological factors of the veteran's service-
connected prostate cancer were not related to the gastric 
carcinoma which was the immediate cause of death. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the appellant of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The  appellant was notified of the information necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death.  The RO sent the  appellant letters 
in April 2003 and December 2006 in which she was informed of 
what was required to substantiate her claim and of her and 
VA's respective duties, i.e., that VA would attempt to obtain 
any additional records that she identified as being helpful 
to her claim.  She was also asked to submit evidence and/or 
information, which would include that in her possession, to 
the RO.

Since the appellant's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date  issue that 
would warrant additional notice as to the issue.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  There is no 
indication that the outcome of the case has been affected, 
and the appellant has been provided a meaningful opportunity 
to participate effectively in the processing of her claim.  
The content of the subsequent notice provided to the 
appellant fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
this regard in November 2006, the Board referred this matter 
for a medical expert opinion, and a specialist's opinion was 
provided thereafter in November 2006.  The appellant was 
provided with a copy of the opinion, and afforded an 
opportunity to provide any further evidence and argument 
towards substantiation of her claim.  The appellant advised 
the Board in January 2007 that subsequent to receipt of the 
opinion, she had no further evidence or argument to submit.  

Accordingly, the requirements of the VCAA have been met by 
the RO.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the appellant's claim on the merits.


Service connection for cause of the veteran's death

The appellant principally argues that service-connected 
prostate cancer spread to the veteran's gastric tract and 
caused his death.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and must regretfully deny the  appeal.

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  


In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a);  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran died in 2003.  The appellant in this matter is 
his surviving spouse.  At the time of his death, he was in 
receipt of service connection for residuals of prostate 
cancer with multiple urologic symptoms and degenerative joint 
and disc diseases of the cervical spine.  The veteran had 
active service in Vietnam and exposure to herbicides is 
conceded; however, gastric carcinoma is not a condition for 
which a positive relationship with herbicide exposure has 
been recognized under 38 CFR 3.309(e) (2006), and such 
presumptive provisions are therefore not applicable.  

Specifically with regard to the issue of direct and secondary 
service connection, the record indicates that in September 
1997, the veteran had been diagnosed with adenocarcinoma of 
the prostate, for which he underwent radiation therapy.  In 
January 2002, he experienced a metastasis of the cancer to 
his right testicle, for which he underwent a right radical 
orchiectomy.

In November 2002, the veteran presented with symptoms which 
included nausea, discomfort, loss of appetite, loss of 
weight, and a sensation of a lump.  He was initially 
diagnosed with a large bezoar in the stomach, which was 
getting progressively symptomatic.  In January 2003, the 
veteran was diagnosed as having  a locally advanced gastric 
adenocarcinoma with probable residual metastases.  



The certificate of death shows that the immediate cause of 
the veteran's death was gastric carcinoma, and it was noted 
that the approximate interval between the onset of the 
terminal disorder and death was four months.  Significantly, 
there is no mention of the history of prostate cancer as a 
cause or contributing factor in the veteran's death.  
Although not dispositive of the issue here, the certificate 
of death is highly probative evidence because it was 
generated with the specific purpose of recording the medical 
cause of death, and is signed by a named "certifying 
physician."   It is therefore akin to a medical statement of 
diagnosis, as well as an official record which was prepared 
for the specific purpose of reporting its contents - both 
factors enjoying a high degree of probative value in the law.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision). 

The remaining competent medical evidence is against the 
claim.  A VA medical opinion dated in June 2003, shows that 
upon review of the record, the reviewing urologist reported 
that there was no relationship between the veteran's gastric 
cancer and his prostate cancer.  He added that the prostate 
cancer was most likely not the cause of the veteran's death.

During her June 2003 Travel Board hearing, the appellant 
asserted that the June 2003 VA medical opinion was incomplete 
as it did not provide support for its conclusion.  She argued 
that since both the gastric cancer and the prostate cancer 
had been classified as "adenocarcinoma," a relationship 
must have existed.

In November 2006, the Board referred this matter for a 
medical expert opinion.  The Board requested that an opinion 
be rendered as to whether the cause of the veteran's death 
(gastric carcinoma) was causally related to any event(s) in 
service, to include exposure to herbicides; and whether the 
gastric carcinoma was etiologically related to the veteran's 
service-connected adenocarcinoma of the prostate.

In a VA medical expert opinion dated in November 2006, the 
Chief of Hematology and Oncology at the VA Medical Center in 
Birmingham, Alabama, reported that  the epidemiology and 
etiology of gastric cancer has not been directly related to 
specific herbicides.  Factors that had been associated with a 
higher incidence of gastric cancer included smoked or salted 
foods; foods contaminated with aflatoxin; low intake of 
fruits and vegetables; and low-socioeconomic status.  
Possible occupational relationships included coal mining and 
rubber or asbestos workers.  In addition, several studies had 
shown a three to six times increased risk of gastric cancer 
in patterns with Helicobacter pylon infection. 

The medical expert also opined that possible etiological 
factors of prostate cancer were not related to the etiology 
of gastric cancer.  In prostate cancer, there may be a 
genetic predisposition; men with a father or brother affected 
with prostate cancer were twice as likely to develop prostate 
cancer as men with no relatives affected. Dietary fat could 
also influence the rate of prostate cancer cell 
proliferation, and the incidence of the disease in men.  
Additionally, the biologic and genetic factors of prostate 
cancer were different from those observed in gastric cancer.  
In this veteran's gastric specimen, the infiltrative pattern 
and the immunohistochemical parameters were noted to be very 
consistent with a distal gastric adenocarcinoma.

The evidence does not show that service connection is 
warranted on the theory that the veteran's gastric cancer had 
developed during his period of active service.  His service 
medical records show no treatment for such a condition.  The 
earliest medical evidence of record of such a condition was 
in January 2003, many years after his discharge from service, 
and there is no evidence relating this condition to any in-
service disease or injury. 

As there is no medical evidence of in-service occurrence or 
aggravation of gastric cancer, and as there has been no 
medical evidence of a nexus between an in-service injury or 
disease and the veteran's cause of death, entitlement to 
service connection for the cause of the veteran's death on a 
direct basis must be denied.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

As to establishing entitlement to service connection for the 
cause of the veteran's death on a secondary basis, there is 
no competent evidence of record linking the service-connected 
prostate cancer to either the gastric cancer or to the 
veteran's death.  As noted above, the death certificate lists 
gastric carcinoma as the cause of his death, and there was no 
indication in this document that prostate cancer was 
implicated in the veteran's death.  

Both the June 2003 VA medical opinion and the November 2006 
VA medical expert opinion set forth that there was no 
relationship between the veteran's service-connected prostate 
cancer with the gastric cancer or his death.  These opinions 
are definitive and based upon a complete review of the 
veteran's claims file. They are, therefore, found to carry 
probative weight.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  As such, there is no competent medical 
evidence of record which establishes that a service-connected 
disability was the principal or contributory cause of the 
veteran's death.  38 C.F.R. § 3.312 (2006); see also Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

The Board has also considered the testimony of the appellant 
and her lay witnesses which assert that a relationship 
between the veteran's gastric cancer and the service 
connected prostate cancer must have existed.  However, as lay 
persons, these opinions are not competent to provide the 
necessary nexus between the veteran's service and his death.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to the service-connected 
disorder.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


